[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Katherine Hamilton, age 30, whose maiden name was Katherine Saul and the defendant, Alexander Hamilton, age 35, were married in New Milford, Connecticut on October 12, 1991. This is the first marriage for the plaintiff and the second for the defendant. There are no minor children issue of the marriage.
Only the plaintiff testified in this limited family dissolution action. She claims that the main cause of the breakdown was the excessive amount of time the defendant devoted to his employment. She also claimed that differences in attitude due to the defendant having come from Rumania also was a contributing cause.
The plaintiff earns approximately $325.00 per week and the defendant $410.00. He has various real estate holdings with little equity. During the marriage, both parties deposited their earnings into a joint account and paid all expenses therefrom. The defendant owns various vehicles add there is a 1977 Mustang acquired during the marriage which is jointly owned.
Taking into account the length of the marriage, the cause of the breakdown and the factors set forth in General Statutes 46b-81
the court enters the following orders:
1. A decree of dissolution based upon irretrievable breakdown.
2. The defendant shall pay to the plaintiff as lump sum alimony $4,000.00 within 30 days.
3. The defendant shall transfer his interest in the 1977 Mustang to the plaintiff within 10 days.
4. The plaintiff may take a change of name to Katherine S. CT Page 2204 Saul.
Judgment shall enter accordingly.
PICKETT, J.